Listing Report:Supplement No. 79 dated Oct 19, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 426579 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $4,000.00 Prosper Rating: A Auction Duration: 7 days Term: 36 months Estimated loss: 2.1% Starting lender yield: 10.42% Starting borrower rate/APR: 11.42% / 13.54% Starting monthly payment: $131.75 Auction yield range: 4.27% - 10.42% Estimated loss impact: 2.13% Lender servicing fee: 1.00% Estimated return: 8.29% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 9 First credit line: Jul-1984 Debt/Income ratio: Self-employed (DTI Not Calculated) Credit score: 780-800 (Oct-2009) Current / open credit lines: 2 / 2 Employment status: Self-employed Now delinquent: 0 Total credit lines: 3 Length of status: 1y 2m Amount delinquent: $0 Revolving credit balance: $10,022 Occupation: Other Public records last 12m / 10y: 0/ 0 Bankcard utilization: 26% Stated income: $50,000-$74,999 Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 0 Screen name: AlexHKing Borrower's state: California Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 1 On-time: 2 ( 100% ) 780-800 (Latest) Principal borrowed: $3,500.00 < mo. late: 0 ( 0% ) 780-800 (Jun-2007) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 2 Description Profitable Designer | Need New Cam Purpose of loan:I am a freelance user interface/web designer running a successful business out of San Francisco, CA. I recently have had the need to take high quality, customized photographs for my clients and stock photography just won't do. I have decided to purchase an SLR Camera, as well as an upgraded graphical software suite, Adobe CS4.My financial situation:I'm a great candidate for this loan because of the following reasons:1. I have immaculate credit. I've never been late on a payment for anything, ever, period.2. I run a profitable business. I have very low overhead, and I make steady income from an array of clients every month.3. This investment will broaden my service offering. The new services I will be able to offer to my clients with a new camera will allow me to charge more per month, thus pushing up my monthly revenue.Please let me know if you have any questions. I would be happy to answer them! Happy bidding, and thank you very much! Information in the Description is not verified. Borrower Payment Dependent Notes Series 427679 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $15,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 18.0% Starting lender yield: 34.00% Starting borrower rate/APR: 35.00% / 37.45% Starting monthly payment: $678.54 Auction yield range: 17.27% - 34.00% Estimated loss impact: 20.01% Lender servicing fee: 1.00% Estimated return: 13.99% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 4 First credit line: Nov-2004 Debt/Income ratio: Not calculated Credit score: 680-700 (Oct-2009) Current / open credit lines: 10 / 10 Employment status: Not employed Now delinquent: 0 Total credit lines: 10 Length of status: 0y 10m Amount delinquent: $0 Revolving credit balance: $6,800 Stated income: Not employed Public records last 12m / 10y: 0/ 0 Bankcard utilization: 38% Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 1 Screen name: unequivocal-benefit Borrower's state: Oregon Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Working Capital for Start-Up Purpose of loan:This loan will be used to ensure operating capital for a start-up franchise. My financial situation:I am in a unique position to take over a tanning salon franchise with great brand recognition. Sales at this location are high and I am able to take over because the current franchisers have violated their franchise agreement on multiple occasions, been provided with the opportunity to rectify, but have been unresponsive. I am close friends with the Franchisee company owners and they have asked me to step into the location for nothing down, except to secure operating capital.I have extensive retail management experience and the ability to operate and market this location efficiently and effectively.
